Order entered October 2, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00509-CR

                                LUKE HAMPTON, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                       On Appeal from the 86th Judicial District Court
                                  Kaufman County, Texas
                           Trial Court Cause No. 14-00033-86-F

                                          ORDER
         The Court GRANTS appellant’s September 30, 2015 motion for extension of time to file

appellant’s brief.

         We ORDER appellant to file the brief within FIVE (5) DAYS from the date of this

order.


                                                     /s/   ADA BROWN
                                                           JUSTICE